                    Case 17-33550 Document 1761 Filed in TXSB on 10/28/19 Page 1 of 4
                                                CHAPTER 11 POST CONFIRMATION REPORT
                                                FOR QUARTER ENDED SEPTEMBER 30, 2019                                                           Page 1 of 4


       Debtor:    IGNITE RESTAURANT GROUP, INC., et al.,                                       Case No:   17-33550
                  (IRG CREDITORS LIQUIDATION TRUST)


Overview
The Effective Date for the Debtors’ Joint Chapter 11 Plan (the “Plan”) in the above captioned case occurred December 19, 2017.
Following the Effective Date, the Liquidation Trust received funds in the amount of $14,244,824 pursuant to the terms of the
Plan and the Liquidation Trust Agreement. The amounts below reflect distributions made from 7/1/2019 to 9/30/2019
for certain allowed claims and other expenses in connection with administering the IRG Creditors Liquidation Trust.
These amounts do not reflect any distributions made by the GUC Trust.

Total Disbursements and Cash Balance for Quarter
All disbursements made by the Plan Administrator during the current quarter, whether under the plan or not, must be
accounted for and reported herein for purposes of calculating quarterly fees.

                                                                                          Beginning Cash Balance on 7/1/2019             2,021,339
                                                                                           Ending Cash Balance on 9/30/2019              1,829,924
                                                                                                         Total Disbursements     $         245,326


Summary of Amounts Distributed Under the Plan:
                                                                                        Current Quarter       Paid to Date           Balance Due


A. Plan Administration Fees and Expenses
   1 Trustee Compensation                                                           $            35,881   $           284,868    $             -
   2 Legal Fees (for Liquidation Trustee)                                                        72,750               681,585                  -
   3 Other Professional Fees (for Liquidation Trustee)                                           98,513               936,883                  -
   4 All Other Expenses (for Liquidation Trustee)                                                22,253               293,577                  -
B. Distributions
                                                 1)
   5 Administrative Expenses - Professional Fees                                                     -                921,952                  -
   6   Administrative Expenses - Non-Professional Fees 2)                                           -                1,752,169                 -
   7   Pre-petition Secured Lenders                                                                 -                9,098,126                 -
   8   Other Secured Creditors3)                                                                    -                  125,408                 -
   9   Priority Creditors4)                                                                      15,929                137,824                 -
  10   Convenience Class                                                                            -                   57,770                 -
  11   Other Payments or Transfers                                                                  -                  820,443                 -

       Total Plan Payments (Lines 1-10)                                             $           245,326   $       15,110,605     $             -


Summary of Status on Consummation of Plan
       Plan payments are current:                                                                         Yes____X___            No_________
                   If no, attach explanatory statement identifying payments not made
                   (by creditor, amount, and date due, reason for non-payment, and
                   an estimated date as to when payments will be brought current.


       Quarterly fees due to the United States Trustee are current:                                       Yes____X___            No_________

       Anticipated date of final report/motion for final decree:                                          To Be Determined


Footnotes:
1) See attached schedule for Professional Fees detail.
2) See attached schedule for Administrative Expenses (Non-Professional Fees) detail.
3) See attached schedule for payments to Other Secured Creditor detail.
4) See attached schedule for payments to Priority Creditor detail.
5) Transfer of $ 120.4k pursuant to Order Authorizing the Return of Post-Closing Wires. (Docket # 1553)
                  Case 17-33550 Document 1761 Filed in TXSB on 10/28/19 Page 2 of 4
                                       CHAPTER 11 POST CONFIRMATION REPORT
                                       FOR QUARTER ENDED SEPTEMBER 30, 2019                                                  Page 2 of 4


      Debtor:   IGNITE RESTAURANT GROUP, INC., et al.,                     Case No:   17-33550
                (IRG CREDITORS LIQUIDATION TRUST)


Administrative Expenses - Debtor/ Committee Professional Fees
                                                                    Current Quarter       Paid to Date     Balance Due
1) By Professional:
      King & Spalding LLP                                                        -               151,841                 -
      Alvarez & Marsal                                                           -               199,626                 -
      Garden City Group, LLC                                                     -               174,136                 -
      Pachulski Stang Ziehl & Jones LLP                                          -               284,502                 -
      FTI Consulting                                                             -               111,847                 -
     Total                                                      $                -    $          921,952   $             -



Administrative Expenses - non-Professional Fees
                                                                    Current Quarter       Paid to Date     Balance Due
2) By Administrative Expense Claimant
      20100 Eastex, LLC                                                          -                23,291                 -
      235-245 Jefferson Street Tenant in Common                                  -                16,667                 -
      4400 University, Ltd. Partnership c/o Sevell Realty                        -                15,160                 -
      51 Ludwig LLC                                                              -                 9,640                 -
      7510 Hazard, LLC c/o Principal Real Estate Investors                       -                19,252                 -
      8400 I-Drive, LLC                                                          -                64,975                 -
      Airgas USA LLC                                                             -                 3,384                 -
      Akaashaman, LLC                                                            -                 9,197                 -
      American Irrigation Inc.                                                   -                    28                 -
      Amherst Maple, LLC                                                         -                10,111                 -
      Baldwin Commons, L.L.C. c/o KIRCO                                          -                14,062                 -
      Bank of America                                                            -                 2,912                 -
      Blue Cross and Blue Shield of Texas                                        -                25,388                 -
      Central Grapevine Property, L.L.C.                                         -                10,342                 -
      Clark Hill Strasburger (Fidelity)                                          -                 5,000                 -
      Cokinos Energy                                                             -                 2,000                 -
      Consolidated Edison Co. of NY                                              -                13,558                 -
      Crossings at Hobart-1, LLC c/o Schottenstein Property                      -                 5,904                 -
      D&M Refrigeration Inc.                                                     -                 1,934                 -
      Day & Nite All Service Fla LLC                                             -                     4                 -
      DDRTC Barrett Pavilion LLC                                                 -                15,537                 -
      E-Trade                                                                    -                   300                 -
      Ecolab Inc.                                                                -                76,133                 -
      EklecCo NewCo LLC c/o Pyramid Management                                   -                17,952                 -
      Empire District                                                            -                   152                 -
      FC Rancho, LLC c/o Milan Capital Management                                -                12,619                 -
      Fisher Phillips                                                            -                53,885                 -
      Food Equipment Service Inc                                                 -                 1,067                 -
      Forest City Bessemer Court Associates, LP                                  -                25,430                 -
      Four Aces, LLC                                                             -                31,763                 -
      Frank S. Schilleci, Attn: Vince Schilleci                                  -                 8,633                 -
      Franklin Machine Products Inc                                              -                 2,153                 -
      GB Mall Limited Partnership t/a Beltway Plaza                              -                19,050                 -
      GCS Service, Inc.                                                          -                 2,350                 -
      Goldenfield Capital, LLC                                                   -                14,896                 -
      Graf Plumbing Inc                                                          -                   143                 -
      Hector Munoz                                                               -                 3,237                 -
      Jordan Commons, LLC                                                        -                23,051                 -
      Jordan Landing, LLC                                                        -                10,651                 -
      Kane Brewing Company LLC                                                   -                 1,450                 -
      Kelsey Kreider                                                             -                   468                 -
      King of Prussia Hotel Associates, L.P. c/o LodgeWorks                      -                21,514                 -
      Lewis Brisbois Bisgaard Smith                                              -                 1,860                 -
      Lietta M. Krajcik, Attn: Max Krajcik                                       -                12,717                 -
                   Case 17-33550 Document 1761 Filed in TXSB on 10/28/19 Page 3 of 4
                                       CHAPTER 11 POST CONFIRMATION REPORT
                                       FOR QUARTER ENDED SEPTEMBER 30, 2019                                                Page 3 of 4


      Debtor:    IGNITE RESTAURANT GROUP, INC., et al.,                Case No:   17-33550
                 (IRG CREDITORS LIQUIDATION TRUST)


Administrative Expenses - non-Professional Fees (contd.)
                                                                Current Quarter       Paid to Date       Balance Due
      Mapleview Associates, Inc.                                             -                  4,583                  -
      Mattone Group Co., LLC                                                 -                104,304                  -
      Michele W. Shafe                                                       -                  1,443                  -
      Minuteman Industries Inc                                               -                    393                  -
      National Wholesale Supply                                              -                 15,821                  -
      Navillus Group, LLC                                                    -                 26,630                  -
      NYS Department of Taxation and Finance                                 -                     54                  -
      Office Two Limited Partnership                                         -                243,434                  -
      Ohio Bureau Of Workers' Compensation                                   -                  1,884                  -
      Oregon Department of Revenue                                           -                     75                  -
      Outfront Media                                                         -                  9,094                  -
      Pseg Li                                                                -                  3,592                  -
      Robert W. Hutson, Trustee                                              -                 22,600                  -
      Robinson Station, L.P.                                                 -                 14,527                  -
      Ronald Benderson 1995 Trust                                            -                 10,957                  -
      RORIDA LLC                                                             -                 21,371                  -
      Rosebriar Stemmons, LP                                                 -                  7,288                  -
      Silverlake Stadium, LLC c/o Fidelis Realty Partners                    -                  7,142                  -
      SLM Waste & Recycling Svcs Inc                                         -                    690                  -
      Southern Hills Capital, LLC c/o Safeco Capital Corp                    -                  5,741                  -
      SS Kemp & Co LLC                                                       -                 11,277                  -
      Starlite Limited Partnership                                           -                  9,583                  -
      Tanger Outlets Deer Park, LLC                                          -                 24,847                  -
      Texas Comptroller of Public Accounts                                   -                 90,513                  -
      The Krausz Companies                                                   -                 12,997                  -
      TMT Pointe Plaza, Inc.                                                 -                 39,202                  -
      Tour Ice of Daytona                                                    -                    113                  -
      Tronis Roeding-Mitchell Family Properties, L.P.                        -                 19,831                  -
      United States Trustee                                                  -                 54,375                  -
      URO Properties                                                         -                 19,097                  -
      US Harmony Inc.                                                        -                  5,000                  -
      USRP Funding 2001-A                                                    -                 11,782                  -
      Vanco                                                                  -                    650                  -
      Vys Psaradiko LLC                                                      -                 14,382                  -
      Washingtonian Associates, LC                                           -                 22,195                  -
      Westroads Mall L.L.C.                                                  -                  4,530                  -
      White Realty & Service Corp                                            -                    351                  -
      Zurich North America                                                   -                300,000                  -
      Total                                                 $                -    $          1,752,169   $             -
                      Case 17-33550 Document 1761 Filed in TXSB on 10/28/19 Page 4 of 4
                                        CHAPTER 11 POST CONFIRMATION REPORT
                                        FOR QUARTER ENDED SEPTEMBER 30, 2019                                               Page 4 of 4


       Debtor:       IGNITE RESTAURANT GROUP, INC., et al.,              Case No:   17-33550
                     (IRG CREDITORS LIQUIDATION TRUST)


Other Secured Creditors
                                                                  Current Quarter       Paid to Date     Balance Due
3) By Other Secured Creditor
      Arlington Independent School District                                    -                 3,003                 -
      Bexar County                                                             -                 7,359
      Brazoria County Municipal Utility District #6                            -                   906                 -
      Brazoria County Tax Office                                               -                 3,540                 -
      City of Grapevine                                                        -                   569                 -
      City of Hampton                                                          -                 1,812                 -
      City of Houston                                                          -                 1,044                 -
      County of Denton Texas Collecting Property Taxes                         -                 1,096                 -
      Eagle Mountain-Saginaw Independent                                       -                10,237                 -
      Galveston County                                                         -                15,929
      Grapevine-Colleyville Independent School District                        -                 2,745                 -
      Harris County                                                            -                41,716
      Harris County Municipal Utility District #189                            -                   578                 -
      Humble Independent School District                                       -                 1,768                 -
      Lake County Treasurer                                                    -                 1,738                 -
      Lewisville ISD                                                           -                 2,334
      Oklahoma County Treasurer                                                -                 4,244                 -
      Pinellas County Tax Collector                                            -                 2,111                 -
      Prince Georges County Maryland                                           -                 7,509                 -
      Spring Independent School District                                       -                 3,445                 -
      Tarrant County                                                           -                 3,350                 -
      Tarrant County                                                           -                 8,208                 -
      West Virginia State Tax Department                                       -                   168                 -
       Total                                                  $                -    $          125,408   $             -


Priority Creditors
                                                                  Current Quarter       Paid to Date     Balance Due
4) By Priority Creditor
      Anne Arundel County Maryland                                            -                  9,091                 -
      Arizona Department of Revenue                                           -                    306                 -
      City & County of San Francisco                                          -                 48,633                 -
      City of Philadelphia                                                 15,929               15,929                 -
      Department Of The Treasury - IRS                                        -                 11,204                 -
      Douglas County Nebraska                                                 -                  4,887                 -
      Gwinnett County Tax Commissioner                                        -                  1,926                 -
      Illinois Attorney General - State of Illinois                           -                 11,889                 -
      Illinois Department Of Employment Security                              -                  2,427                 -
      Kentucky Department of Revenue                                          -                  2,771                 -
      Los Angeles County Treasurer and Tax Collector                          -                  6,065                 -
      Louisville Metro Revenue Commiss                                        -                  4,881                 -
      Lower Merion County                                                     -                    456                 -
      Massachusetts Department Of Revenue                                     -                  1,165                 -
      Merion Township                                                         -                     10                 -
      New Jersey Division of Revenue                                          -                  1,000                 -
      New York State Department of Finance and Taxation                       -                  3,304                 -
      New York City Department of Finance                                     -                  1,750                 -
      North Carolina Department of Revenue                                    -                    723                 -
      St Charles County Collector of Revenue                                  -                  1,096                 -
      State Of New Jersey                                                     -                  5,053                 -
      Tulsa County Treasurer                                                  -                  2,260                 -
      Upper Moreland Township                                                 -                    704                 -
      York Adams Tax Bureau                                                   -                    294                 -
       Total                                                  $            15,929   $          137,824   $             -
